NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



TOBY BROWN, DOC #H17614,                    )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D18-324
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Polk
County; Mark Carpanini, Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and SLEET, JJ., Concur.